Citation Nr: 0012157	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  00-08 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


INTRODUCTION

The appellant served on active duty from March 1968 to August 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision, which 
granted service connection for post-traumatic stress disorder 
and assigned a 10 percent evaluation.  By that same rating 
action, the RO also denied, inter alia, entitlement to 
service connection for depression.  In November 1999, the 
appellant filed a Notice of Disagreement and indicated that 
he was initiating an appeal of five issues, including the 
initial 10 percent rating assigned following the grant of 
service connection for post-traumatic stress disorder and the 
denial service connection for depression.  In January 2000, 
the RO issued the appellant a Statement of the Case, which 
was relative to all five issues.  In February 2000, the RO 
received the appellant's Substantive Appeal (VA Form 9), 
which specifically limited his perfected appeal to the denial 
of service connection for depression, and to contesting the 
initial 10 percent rating assigned for post-traumatic stress 
disorder.  See 38 C.F.R. § 20.202 (1999).


REMAND

A review of the record reflects that on the VA Form 9, dated 
February 2000, the appellant requested that he be accorded a 
personal hearing before a member of the Board at the local VA 
Office (in Denver, Colorado), regarding his claim for service 
connection for depression and for an initial evaluation in 
excess of 10 percent for post-traumatic stress disorder.  The 
Board observes that there is no apparent acknowledgment by 
the RO to the appellant's request for a Travel Board hearing 
with respect to these issues.  Moreover, a review of record 
does not reveal that the appellant has withdrawn his hearing 
request.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing for the 
appellant before a member of the Board of 
Veterans' Appeals at the local VA 
Regional Office.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



